—In a juvenile de*588linquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Berman, J.), dated July 24, 1996, which, upon a fact-finding order of the same court, dated February 20, 1996, revoking a conditional discharge previously imposed by the same court, upon a finding that the appellant had violated a condition thereof, upon his admission, adjudged him to be a juvenile delinquent and placed him with the Division for Youth for a period of up to 12 months upon a prior finding that the appellant had committed an act which, if committed by an adult, would have constituted petit larceny.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court’s decision with respect to the disposition demonstrated that it carefully considered the least restrictive alternative consistent with the needs of the juvenile and the need for protection of the community. Accordingly, it cannot be said that the Family Court improvidently exercised its discretion in placing the appellant with the Division for Youth (see, Family Ct Act § 352.2; Matter of Jason W., 207 AD2d 495). Rosenblatt, J. P., Miller, Thompson and Friedmann, JJ., concur.